Title: From George Washington to Major General Joseph Spencer, 22 December 1776
From: Washington, George
To: Spencer, Joseph



Sir
Camp above the Falls of Trenton Decembr 22nd 1776

When I wrote to you on the 14th Instant, I had little doubt of receiving considerable support from the Militia of this State, and was taught to believe that a large part of the old Troops (coming on with General Lee) had reinlisted—In the first, I have every reason in the world to fear a disappointment—In the latter, I find myself woefully deceiv’d—It is easier therefore to conceive, than describe the situation I am In—left or shall be, in a very few day’s, with only a very few Southern Regiments (reduced almost to nothing) to oppose Howes Main Army, already posted in such a manner as to pour in his whole Force upon us, so soon as the Frost affords him a passage over the Delaware, and our numbers such, as to give no effectual opposition.
Thus circumstanced, it is a matter of concern to me, that in my last I directed you to take back any of the Militia designed for the support of the Army under my Command; and have to request that, instead of Ordering the return of any of those that were destined for this department (by order of their respective States) that you will hasten them on with all possible expedition, as I see no other chance of saving Philadelphia; and preventing a fatal blow to America in the loss of a City from whence so much of our Resources are drawn.
With respect to yourself, you will proceed agreeably to the directions in my former. It is not possible for me at this distance to lay down any particular Rule for your conduct. Circumstances and the advice of your Officers must Govern you particularly that of Gen. Arnold, who comes on to your assistance. I am with Esteem and respect Sir Yr most Obedt Ser.

P.S. Let me hear from you regularly.

